Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(b) as being anticipated by U.S. Pat. No. 759,240 to Conway
Claim 1, Conway discloses a hammock system comprising a bed having a first end and a second end, said first end including a first means of suspension (B) with respect to a first support, said second end including a second means (C) of suspension with respect to a second support, said bed having disposed therein at least a first opening 3 and a second opening 4, said first opening and said second opening capable of allowing a portion of a user’s appendages to pass through said first and second openings from a top side of said bed.
Claim 2, Conway discloses he hammock system wherein said system having a first pocket and a second pocket (D), wherein said first opening and said second opening enable a portion of  user’s appendages to pass through said first and second openings from a top side of said bed into said first pocket and said second pocket, respectively.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. No. 759,,240 to Conway
Claims 3-4, Conway discloses the hammock system, but is silent to said bed having disposed therein a third opening and a fourth opening and 
and a third pocket and a fourth pocket.   Duplication of structural parts is considered an obvious modification and it would have been obvious for one having ordinary skill in the art at the time of the invention to employ additional openings and pockets yielding predictable results that have accommodated for all four human appendages or alternatively to have allowed for the use to place their head at either end of the hammock.  







Claims 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. No. 759,240 to Conway in view of U.S. Pat. No. 6,421,851 to Hennessy. 
Claims 5-6, Conway discloses the hammock system, but is silent to a canopy.  Hennessy discloses a canopy 14 and a taut strap 42, and a canopy pull strap 62 with at least a first end of said canopy affixed to an upper face of said pull strap (col. 5 lines 37-54)(col. 6 lines 36-52).  It would have been obvious for one having ordinary skill in the art at the time of the invention to employ taut and pull straps at the time of the invention yielding predictable results that allow the user to adjust the hammock and the canopy respectively.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDRICK C CONLEY whose telephone number is (571)272-7040. The examiner can normally be reached Monday-Friday 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FREDRICK C CONLEY/Primary Examiner, Art Unit 3673